Citation Nr: 0030326	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  96-23 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The veteran served on active service from January 
1963 to July 1970.  At present, after 1998 and 2000 remands 
to the RO for additional development, the veteran's case is 
once again before the board for appellate review.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  There is medical evidence that indicates the veteran's 
low back disorder is related to his service. 


CONCLUSION OF LAW

The veteran's low back disorder was incurred in or aggravated 
by his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that, as per the 
Secretary's duty to assist, sufficient relevant evidence 
necessary for an equitable disposition of the present appeal 
has been properly and sufficiently developed. See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this respect, the Board 
acknowledges that the present record fails to contain the 
veteran's treatment records from Donald Hensley, D.C., for 
1973 to 1975; Dr. Banloft; and Barnet Alpert, D.O, for 1971 
to 1972.  However, the absence of these records does not 
prejudice the veteran because the Board has granted the 
veteran's claim of service connection for a low back disorder 
as further discussed below, and thus, there is no need to 
remand the veteran's claim to the RO for further development.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In this case, the veteran contends that he is entitled to 
service connection for a low back disorder as this was 
incurred in 1966 during his active service while running a 
physical fitness test and participating in the fireman's 
carry.  As a result of this back injury, he was hospitalized 
for seven days.  He further contends that his back 
symptomatology has been continuous since 1966 to the present.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may also be allowed on 
a presumptive basis for certain diseases, such as arthritis, 
if they become manifest to a compensable degree within one 
year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  See id.  

With respect to the medical evidence of record, the veteran's 
service medical records contain the veteran's January 1963 
entrance examination which does not show the existence of any 
low back abnormalities at that time.  But, June 1966 
notations indicate the veteran injured his back while 
running, and was diagnosed with low back pain, and 
exacerbation of possible congenital condition at L5-S1. 

Additionally, a June 1966 service examination report 
indicates that the veteran was hospitalized from June 30, 
1966 to July 7,  1966 for severe sharp back pain while 
running a physical readiness test when in the man carry.  
Upon examination, the veteran had back and lower extremities 
pain with acute tenderness to palpation at L5 in the midline 
and on either side of the midline.  He had full range of 
motion in all joints of the lower extremities, and upon x-ray 
examination of the lumbar and dorsal spines, he did not 
present evidence of bony abnormalities.  The veteran was 
diagnosed with acute lumbar strain.  The examination report 
also contained a notation by the examining physician 
indicating that the veteran's injury was not likely to result 
in permanent disability, and that it was incurred in the line 
of duty.

Furthermore, April 1968 service medical notations indicate 
that the veteran complained of back pain, was diagnosed with 
lumbar strain, and was found to have "lumbroligation" of 
the sacrum as per x-ray examination.  May 1968 notations 
further describe that the veteran was treated and followed up 
for complaints of back pain, and that he was found to have S1 
scoliosis to the left.  July 1968 notations, however, note 
that no scoliosis was found.  Lastly, July 1968 and November 
1968 notations further describe the treatment the veteran 
received for recurrent low back pain/symptomatology.

The post-service medical evidence includes copious private, 
VA and Social Security Administration (SSA) medical records 
describing the treatment the veteran has received over time 
for low back problems.  These records include records from 
the West Hernando Diagnostic and M.R. Center dated from June 
1992 to August 1997; November 1992 and June 1995 
records/statements from S. Steven BiFulco, M.D.; June 1992 
records from McBath Medical Center; records from the Family 
Chiropractic Health Centers and David Dahmer, D.C., dated 
from 1993 to 1995; May 1996 medical records from Barnet I. 
Alpert, D.O.; April 1992 to June 1993 records from Donald J. 
Hensley, D.C.; medical records from the Tampa VA Medical 
Center (VAMC) dated from April 1995 to July 1996; medical 
records/summaries from the Brooksville VAMC dated from April 
1995 to January 1999; February 1997 VA spine and x-ray 
examination reports; June 1992 records from R.W. Springstead, 
M.D.; May to September 1998 records/statements from Shanthy 
Purush, M.D.; records received from the SSA; records from the 
Regional Healthcare, Inc., dated from August 1997 to June 
1998; a July 1999 VA spine examination report; and November 
1999 records from M. I. Saleh, M.D.  

The Board notes that some of the medical evidence of record 
shows that the veteran had low back injuries in 1992 and 
1993, which were post-service work-related injuries.  
Specifically, the Board notes that the November 1992 
statement from S. Steven BiFulco, M.D., indicates that the 
veteran was suffering from the effects of an apparent 
industrial related accident which may have occurred on or 
about March 27, 1992.  As an engineer technician, he was 
asked to unload approximately 71 samples of sand and soil 
weighing between 20 and 70 pounds; he had back pain towards 
the end of the day.  On April 15, 1992, he felt back pain 
upon getting up.  Upon examination, Dr. BiFulco diagnosed the 
veteran with lumbar strain and sprain, and lumbar herniated 
disc maybe the result of a work related injury on or about 
March 27, 1992.  Additionally, Dr. BiFulco noted that, based 
upon MRI and x-ray reports, it appeared that the veteran had 
herniation at L3-4 which was somewhat older, and that he had 
a protrusion at L4-5 which appeared to be more acute.  Dr. 
BiFulco noted that it was reasonable that these injuries were 
new, although the veteran had previous injuries in 1974 and 
1975.  Furthermore, June 1994 notations from David Dahmer, 
D.C., indicate that the veteran sustained a worker's 
compensation injury on March 27, 1993 and that he was 
recommended to continue with adjustive therapeutic care to 
regain the spine stability lost during this accident.  The 
March 1993 worker's compensation injury is further 
described/discussed in an October 1993 order from the State 
of Florida, Department of Labor and Employment Security, 
Office of the Judge on Compensation Claims.

However, although the claims file contains a July 1999 VA 
spine examination report indicating that there is no evidence 
linking the veteran's current back problems to his 1966 
injury, the evidence of record shows that the veteran has 
suffered from a continuity of symptomatology since his in-
service 1966 injury to the present.  In this respect, the 
veteran's service medical records describe the treatment the 
veteran received on several occasions for low back 
complaints.  Additionally, an April 1996 statement from 
Donald J. Hensley, D.O., indicates that he had treated the 
veteran since the 1970s for a spinal condition.  Moreover, 
the record contains a February 1997 VA spine examination 
report, a May 1998 statement from Shanthy Purush, M.D., and a 
November 1999 statement from M. I. Saleh, M.D., all tending 
to link the veteran's current back problems to his in-service 
injury.

Specifically, the July 1999 VA spine examination report 
indicates that the veteran was diagnosed with mechanical low 
back pain.  He was found to be neurologically intact with no 
radiculopathy, although he had sensory and motor neuropathy 
upon the results of electromyography (EMG) testing which 
explained his numbness in the anterior aspect of the thigh.  
X-rays revealed moderate arthritis at L5-S1 disc space and 
facets consistent with his age, which at this time was 61.  
In the examiner's opinion, the veteran's initial 1966 injury 
had no sound medical relationship to his arthritis at L5-S1 
or his degenerative disc disease at L3-4, L4-5.  It was noted 
that there was no medical principle which indicated that one 
episode of trauma could initiate or exacerbate the process of 
degenerative disc disease or arthritis in the spine.  Lastly, 
the examiner noted that the veteran's current mechanical low 
back pain was based on his arthritis in the spine and related 
to his age, and not to his 1966 or 1992 injuries. 

However, a February 1997 VA examination report indicates that 
the veteran's diagnosis was traumatic degenerative joint 
disease of the lumbosacral spine.  His low back symptoms were 
deemed to be partially related to his service connected 
lumbosacral strain.  More importantly, the examiner noted 
that it was not clinically possible to determine which 
symptoms were related to his service connected strain, and 
what percentage was related to his 1992 accident.  In this 
respect, the law is clear that when it is not possible to 
separate the effects of the service-connected condition from 
a non-service connected condition, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998). 

Furthermore, a May 1998 statement from Shanthy Purush, M.D., 
reveals that the veteran had long-standing low back pain 
dating back to 1966.  At this time, the veteran was found to 
have extruded discs at multiple levels of his lumbar sacral 
spine.  And, it was noted that the veteran's 1966 injury 
resulted in permanent disability which was incurred in the 
line of duty.

Lastly, a November 1999 statement from M. I. Saleh, M.D., 
diagnosed the veteran with lumbosacral radiculopathy with 
persistent low back and hip pain.  Dr. Saleh also indicated 
that the veteran's trauma in 1966 and 1992 likely contributed 
to his disease process, and that it was known that repeated 
trauma will produce and speed up degenerative changes and 
will initiate and result in lumbosacral disc disease process.

After a review of the evidence, the Board notes that 
38 U.S.C.A. § 5107(b) expressly provides that the benefit of 
the doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise.  
The evidence is in relative equipoise when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  When 
the evidence is in relative equipoise, the reasonable doubt 
rule must be applied to the claim, and thus, the claim must 
be resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

In this case, the Board finds that the current medical 
evidence does not provide a clear conclusion as to which, if 
not all, of the veteran's current low back symptoms/problems 
are specifically related to his in-service injury and 
symptomatology/treatment.  However, as indicated above, the 
February 1997 VA examination report notes that it is not 
clinically possible to determine which of the veterans' 
current symptoms are related to his service connected 
lumbosacral strain, and what percentage of these symptoms are 
related to his 1992 accident.  See Mittleider v. West, 11 
Vet. App. 181 (1998). 

Again, the evidence of record shows that the veteran has 
suffered from a continuity of symptomatology since his in-
service 1966 injury to the present, as shown by the veteran's 
service medical records and by the April 1996 statement from 
Donald J. Hensley, D.O. indicating that he had treated the 
veteran for back symptomatology since the 1970s.  
Furthermore, the May 1998 statement from Shanthy Purush, 
M.D., and a November 1999 statement from M. I. Saleh, M.D., 
link the veteran's current back problems to his in-service 
injury.

Given that the current medical evidence tends to the link at 
least some of the veteran's current low back symptoms to his 
1966 in-service injury, and that it is not clinically 
possible to determine which of the veterans' current symptoms 
are related to his in-service strain and what percentage of 
these symptoms are related to his post-service injuries, the 
Board will rule in favor of the veteran.  As such, the Board 
finds that the evidence is in relative equipoise, that the 
benefit of the doubt rule is applicable to this claim, and 
that, resolving all reasonable doubt in the veteran's favor, 
a grant of service connection for the current low back 
disorder, diagnosed as lumbosacral strain with traumatic 
degenerative joint and disc disease, is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999). 


ORDER

Service connection for a low back disorder, diagnosed as 
lumbosacral strain with traumatic degenerative joint and disc 
disease, is granted.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

